Citation Nr: 0718963	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Spouse, Appellant's Daughter


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

This case was remanded by the Board in June 2006 for 
additional development.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
psychiatric disorder is related to his service-connected 
bilateral hearing loss.


CONCLUSION OF LAW

A psychiatric disorder is proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Without deciding whether the 
notice and development requirements of the VCAA have been 
satisfied in the present case, this law does not preclude the 
Board from adjudicating the issue involving the veteran's 
claim for service connection for a psychiatric disorder as 
the Board is taking action favorable to the veteran by 
granting service connection for this disorder.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Initially, it is noted that the veteran claims service 
connection for a psychiatric disorder, as secondary to 
service-connected bilateral hearing loss, and that service 
connection has been established for bilateral hearing loss

In a January 2001 VA outpatient medical report, the veteran 
complained of depression due to "losing his job."  The 
assessment was depression.  The medical evidence of record 
shows that various psychiatric disorders have been 
consistently diagnosed since January 2001.

An April 2001 VA outpatient mental health consultation report 
noted that the veteran's depression had been a problem for 
him since he had had a heart attack and lost his job.  The 
diagnosis included impaired hearing, bilaterally, under Axis 
III.  Axis III is used for reporting medical conditions that 
may potentially contribute to 


the diagnosed mental disorder.  See QUICK REFERENCE TO THE 
DIAGNOSTIC CRITERIA FROM DSM-IV, 39-43 (1994).

A July 2002 private psychological examination report stated 
that the veteran received a 2-1 profile on the Minnesota 
Multiphasic Personality Inventory.  The examiner stated that,

individuals with [this] profile present 
themselves as concerned about their 
physical functioning.  General physical 
symptoms are seen with manifestations of 
a somatization reaction.  Even when or if 
they have real physical symptoms they 
exaggerate their severity.  They lack 
insight into their somatic symptoms and 
behavior, often refusing to acknowledge 
that their symptoms are related to 
emotional conflict and are used as a 
means of avoiding their psychological 
problems.  They think in a very concrete 
manner and tend to focus extensively on 
their physical symptoms.

The impression stated that the veteran was, "reporting and 
evidencing a marked depression and irritability that he tends 
to focus on his somatic complaints with limited insight."  
The diagnosis included hearing loss under Axis III.  The 
prognosis was, "[t]here appears to be a large psychological 
component to his perception of pain and disability that has 
functional and secondary gain value that is unlikely to 
change."

A June 2004 VA outpatient mental health report stated that 
the veteran's medical history was significant for head injury 
in 1967 with hearing impairment.  The assessment included 
"mood disorder secondary to general medical condition, 
depressive type."

A second June 2004 VA outpatient mental health report stated 
that the veteran's "depression probably started in the 
1960's when he was in a severe [automobile] wreck."


In a transcript of a January 2006 videoconference hearing 
before the Board, the veteran stated that he had been 
experiencing depression or psychiatric problems since 
undergoing an in-service operation on his ear in 1967.  He 
stated that he was depressed due to, "the fear of going deaf 
for the rest of my life and stuff.  I don't know sign 
language. . . . it bothers me bad, you know, that one of 
these mornings I may wake up and probably not be able to hear 
a damn darn thing."

A February 2006 VA outpatient mental health report stated 
that the veteran was "preoccupied with his multiple medical 
problems[.]"  The assessment was mood disorder due to 
general medical condition, caffeine dependence, and nicotine 
dependence.

A July 2006 VA mental health examination report stated that 
the veteran's claims file was read and reviewed.  The 
examiner noted the veteran's multiple medical and psychiatric 
problems, including his history of hearing loss.  The veteran 
stated that he had been depressed since 1967 when he lost his 
hearing in the military.  The examiner noted that the veteran 
had been diagnosed as having a mood disorder due to general 
medical conditions, an anxiety disorder not otherwise 
specified, and depression not otherwise specified.  The 
veteran reported a history of auditory and visual 
hallucinations for over 30 years.  The diagnoses were major 
depression with psychotic features and mood disorder 
secondary to general medical conditions.  The diagnosis 
included history of hearing loss and tinnitus under Axis III.  
The examiner stated

[i]t is as likely as not that the 
veteran's service[-]connected hearing 
loss aggravated his overall depression.  
He does have two diagnoses, one being 
major depression with recurrent psychotic 
features including history of auditory 
and visual hallucinations.  He has a 
secondary diagnosis of mood disorder 
secondary to general medical condition, 
which would include his service-connected 
hearing loss.

A subsequent September 2006 addendum to the July 2006 VA 
mental health examination report stated that 

[t]he veteran's secondary diagnosis of 
mood disorder secondary to general 
medical condition includes his profound 
hearing loss, tinnitus, and history of 
cerebrovascular accident, myocardial 
infarction, diabetes, and chronic 
obstructive pulmonary disease.  The 
veteran is unable to do the things he 
used to do.  The veteran has generally 
poor insight.  He is an individual who 
focuses on his physical somatic 
impairments, which clearly aggravates his 
underlying primary diagnosis of major 
depression.  He is unable to hear well, 
which presents difficulty in 
interpersonal interactions and 
relationships.

The medical evidence of record shows that the veteran's 
psychiatric disorder is related to his service-connected 
hearing loss.  Initially, the Board notes that the medical 
evidence of record includes several other factors which have 
potentially caused and aggravated the veteran's various 
psychiatric disorders.  These include a car crash, loss of 
employment, and many non-service-connected medical 
conditions.  However, medical evidence dated in April 2001, 
July 2002, June 2004, and February 2006 stated that at least 
one of the veteran's psychiatric disorders was caused or 
aggravated by his multiple medical conditions.  The medical 
evidence from April 2001 and July 2002 specifically listed 
hearing loss as one of the medical conditions.  Furthermore, 
the July 2006 VA mental health examination report and the 
subsequent September 2006 addendum both specifically stated 
that the veteran's hearing loss had aggravated at least one 
of his psychiatric disorders.

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's psychiatric disorder is 
related to a service-connected disability and therefore, 
service connection for a psychiatric disorder is warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a psychiatric disorder as secondary to 
a service-connected disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


